DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 9: “the stimulus generation portion is configured to generate, and present to an agent, at least one stimulus…”
Claim 1: “the biometrics reading portion is configured to measure at least one response of the agent…”
Claim 1: “the data integration portion is configured to integrate the biometrics data, data of the at least one stimulus, and data of the first machine learning dataset…”
Claims 2 and 3: “a stimulus presenting sub-portion, configured to present to the agent the at least one stimulus…”
Claim 3: “stimulus presenting sub-portion is further configured, based on the at least one stimulus data, to present to the agent…”
Claim 4: “visual content displaying device configured to present a visual stimulus…”
Claim 4: “an auditory content displaying device configured to present an auditory stimulus…”
Claim 4: “a haptic content displaying device configured to present a haptic stimulus…”
Claim 4: “an olfactory content displaying device configured to present an olfactory stimulus…”
Claim 4: “a gustatory content displaying device configured to present a gustatory stimulus…”
Claim 5: “the response measuring sub-portion is configured to measure the at least one response…”
Claim 5: “the biometrics extracting sub-portion is configured to extract the biometrics data…”
Claim 12: “the machine learning apparatus is configured to develop a machine learning algorithm…”
For an analysis of the structure, material, or acts corresponding to the claimed functions, see rejection under 35 USC § 112(b) infra.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are:
Claims 1 and 9: “the stimulus generation portion is configured to generate, and present to an agent, at least one stimulus…”
Claim 1: “the biometrics reading portion is configured to measure at least one response of the agent…”
Claim 1: “the data integration portion is configured to integrate the biometrics data, data of the at least one stimulus, and data of the first machine learning dataset…”
Claim 3: “a stimulus preparing sub-portion is further configured, based on the at least one stimulus data, to present to the agent…”
Claim 5: “the biometrics extracting sub-portion is configured to extract the biometrics data…”
Claim 12: “the machine learning apparatus is configured to develop a machine learning algorithm…”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

 Regarding “the biometrics reading portion”, specification paragraph 66 states “The biometrics reading portion 120 is configured to read, measure, detect, or collect the at least one response of the agent 8 to the at least one stimulus generated by the stimuli generation module 11”, but nowhere in the specification explains how the collecting, detecting, reading or measuring is being done or what device measures the response. The specification leaves it unclear what structure performs the claimed function.
Regarding “the data integration portion”, specification paragraph 105 states “the data integration portion 130 can comprise a processor and a memory, wherein the memory is configured to store a software program, and the processor is configured to perform a calculation based on the software program stored in the memory to thereby perform the task of integrating the stimulus data from the stimulus generation portion 110, the biometrics data from the biometrics reading portion 120, and the training data 
Regarding “a stimulus preparing sub-portion”, the specification paragraph 80 states “the stimulus preparing sub-portion 111 can comprise a processor and a memory, wherein the memory is configured to store a software program, and the processor is configured to perform a calculation based on the software program stored in the memory to thereby perform the task of processing the first data to thereby prepare the at least one stimulus data for presentation in the stimulus presenting sub-portion 112. The stimulus preparing sub- portion 111 can be a general computer having the software program, or can be a hardware computing device specifically designed for such a task”, where this paragraph leaves it unclear which structure is used to perform the stimulus preparing sub-portion. 
	Regarding “biometrics extracting sub-portion” the specification paragraph 102 states “The biometrics extracting sub-portion 122 is employed to extract the biometrics data from the responses data that is transmitted from the response measuring sub-portion 121. If multiple biometric response capturing devices are employed to result in a generation of the response profile of the agent 8, the biometrics extracting sub-portion 122 can process each response data included in the response profile to extract relevant biometric data”, but it doesn’t not tell the reader how the extraction is done or what structure is used to perform the extraction function. 


Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, any computer capable of performing the claimed functions reads on the claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-13 are rejected as they are being directly or indirectly dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Horseman et al. (US 2017/0162072 A1) in view of Schuckers et al (US 2008/0253625 A1).


Horseman teaches a data annotation apparatus for machine learning, comprising: a stimulus generation portion (see ¶ 23, “A virtual reality simulation of the virtual reality training session may include a plurality of paths, and the method further includes selecting one or more of the plurality of paths responsive to obtaining the biometric data.”), a biometrics reading portion (see figure 13, biometric states 1340 and also see figure 17, Elements 1706, 1708, 1710, 1712, 1714, 1716 and 1718 which are the biometric states such as gender, age etc. ), and a data integration portion (see figure 17, element 1720, update avatar), wherein: 
the stimulus generation portion is configured to generate, and present to an agent, at least one stimulus based on a first data from a first machine learning dataset (see ¶ 155, “the virtual simulation itself may be updated in response to processing of the biometrics obtained from the user 126.  For example, one or more training virtual simulations may include one or more possible "paths".  Paths may be selected in dependence upon a user's biometric response to events that are presented to the user in the virtual simulation”, the biometric data and the path are machine learning dataset per paragraph 157, “machine learning is used to determine a set of desirable biometric responses to one or more of the training modules and/or virtual reality simulations of training modules.  For example, one or more individuals may be selected to provide benchmarks.  For example, individuals considered to be effective managers may be selected to provide benchmarks for a management training module.”, where the biometric data responses used to choose a path (stimulus) is the first machine learning dataset);
the biometrics reading portion is configured to measure at least one response of the agent to the at least one stimulus, and to generate biometrics data based on the at least one response (see ¶ 135, “the biometric data 1330 provided by the sensors may be used to determine one or more further biometric states 1340.  For example, one or more of the 1330 may be used to calculate a level of engagement 1341, an level of alertness 1342, a level of excitement 1343, a level of interest 1344, a gender indication 1345, an age indication 1346, an emotional state indication 1347 and a stress level 1348.”); 
and the data integration portion (see figure 17, element 1720, update avatar) is configured to integrate the biometrics data (see figure 13, biometric states 1340 and also see figure 17, Elements 1706, 1708, 1710, 1712, 1714, 1716 and 1718), data of the at least one stimulus (see figure 13, the biometric data 1330 and also see figure 17, Element 1704, initialize biometric monitoring), and data of the first machine learning dataset (the training module 1310 contains machine learning dataset) to thereby obtain a second … dataset (see ¶ 153, “At block 1720 an avatar (such as the avatar 1502, and/or a simulation avatar) may be updated based upon one or more of the determined gender, age, stress level, emotion, interest, engagement and excitement determined at blocks 1706 to 1718 or indeed based upon any of the biometric data 1330, 1340.  Updating the avatar at block 1720 may include determining and applying one or more graphical update operations to be applied to the avatar based upon the biometric data 1330, 1340”).  
Horseman do not explicitly teach integrated data to obtain a machine learning dataset. Schuckers teaches integrated data to obtain a machine learning dataset (see ).
Both Horseman and Schuckers pertain to the problem of biometric identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Horseman and Schuckers to receive first machine dataset, stimulus and biometrics as taught by Horseman to obtain a second machine learning dataset as taught by Schuckers. It would be obvious to use neural networks, nearest neighbor classifiers, classification trees, and support vector machines to obtain machine learning dataset as the updated avatar dataset. The motivation for doing so would be to improve biometric classification and data labeling (See Schuckers e.g. ¶¶ 95-96).
Regarding claim 2. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 1, 
Horseman further teaches wherein the stimulus generation portion comprises a stimulus presenting sub-portion, configured to present to the agent the at least one stimulus based on the first data from the first machine learning dataset (see figure 13, element 1330, where there are multiple stimulus such as heart rate, brain signal, facial data blood pressure, etc. corresponding to sub-portion of stimulus presentation, also see ¶ 157, “machine learning is used to determine a set of desirable biometric responses to one or more of the training modules and/or virtual reality simulations of training modules.”).

Regarding claim 3. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 2, 
Horseman further teaches wherein: the stimulus generation portion further comprises a stimulus preparing sub-portion, configured to process the first data from the first machine learning dataset to thereby generate at least one stimulus data suitable for presentation by the stimulus presenting sub-portion (see ¶ 155, “Paths may be selected in dependence upon a user's biometric response to events that are presented to the user in the virtual simulation.  For example, where if it is determined, during a training session, that a user is doing well at a particular task (e.g. regulate breathing, control stress levels, etc.), a path may be taken that will challenge that user (e.g. the selected path may present more challenging events than other possible paths).” multiple paths corresponds to sub-portions);
and the stimulus presenting sub-portion is further configured, based on the at least one stimulus data, to present to the agent the at least one stimulus, wherein each of the at least one stimulus corresponds to one of the at least one stimulus data (see ¶ 155, “a path may be taken that will challenge that user (e.g. the selected path may present more challenging events than other possible paths).  

Regarding claim 4. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 2, 
Horseman further teaches wherein the stimulus presenting sub-portion comprises at least one stimulus presenting device, wherein each of the at least one stimulus presenting device is selected from a group consisting of: a visual content displaying device configured to present a visual stimulus; an auditory content displaying device configured to present an auditory stimulus (see figure 9, element 814 audio headset, also see ¶ 98, “an audio headset 814 (e.g., a BLUETOOTH headset including a speaker and/or a microphone), or the like, so that the user 126 is able to receive and interact with a virtual reality simulation.”); a haptic content displaying device configured to present a haptic stimulus; an olfactory content displaying device configured to present an olfactory stimulus; and a gustatory content displaying device configured to present a gustatory stimulus (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 5. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 1, 
wherein the biometrics reading portion comprises a response measuring sub-portion (see ¶ 127, “the mobile computer 122 may collect the measurements from each of the sensors 120 of the training station 102) and a biometrics extracting sub-portion (see ¶ 127, “the mobile computer 122 may collect the measurements from each of the sensors 120 of the training station 102 and transmit corresponding biometric data 200 to the server 104 for use in monitoring the biometric state of the user 126.”, where the server 104 corresponds to the biometric sub-portion. Also see ¶ 136, “biometric data 1340 may be used to provide the user 126 and/or a training provider, employer, etc., with a real-time view (e.g. in a dashboard 1350 displayed on a display of a user computer 122, 130) indicating one or more of the biometric states of the user 126 as the user 126 interacts with one of the virtual reality training simulation.”, therefore biometric data 1340 is connected to user computer 122), wherein: 
the response measuring sub-portion is configured to measure the at least one response of the agent to the at least one stimulus, and to send data of the at least one response to the biometrics extracting sub-portion (see ¶ 127, “the mobile computer 122 may collect the measurements from each of the sensors 120 of the training station 102 and transmit corresponding biometric data 200 to the server 104 for use in monitoring the biometric state of the user 126.); 
and the biometrics extracting sub-portion is configured to extract the biometrics data based on the data of the at least one response (see ¶ 127, “the mobile computer 122 may collect the measurements from each of the sensors 120 of transmit corresponding biometric data 200 to the server 104 for use in monitoring the biometric state of the user 126.).

Regarding claim 6. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 5, 
Horseman further teaches wherein the response measuring sub-portion comprises at least one biometric response-capturing device, wherein each of the at least one biometric response-capturing device is selected from a group consisting of a brain activity measuring device (see ¶ 141, “the user's emotions, thoughts and facial movements may be determined based upon sensed brain signals (e.g., electronic neural data 200f, 400f)”, also see ¶ 74, “neural sensor 212 may include a device (e.g., an electrode) for sensing neural activity (e.g., brain activity) of the user.”), an eye tracking device, a galvanic skin response (GSR) detecting device, a temperature detecting device, an electrocardiogram (ECG) detecting device, a motion detecting device, a respiration rate detecting device, a facial code detecting device, a pupil dilation detecting device, and a blood pressure detecting device (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 7. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 6, 
Horseman further teaches wherein the at least one biometric response- capture device comprises a brain activity measuring device, selected from a group consisting of an electroencephalography (EEG) device (see ¶ 74, “the neural ), a magnetoencephalography (MEG) device, a functional magnetic resonance imaging (fMRI) device, a single-photon emission computed tomography (SPECT) device, a ligand-based positron emission tomography (PET) device, a near infrared spectroscopy (NIRS) device, a diffusion-tensor imaging (DTI) device, a magnetic resonance spectroscopy (MRS) device, a regional cerebral blood flow (rCBF) device, and a transcranial magnetic stimulation (TMS) device (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 8. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 7, 
Horseman further teaches wherein the at least one biometric response- capture device comprises at least one of an electroencephalography (EEG) device (see ¶ 74, “the neural sensors 212 may employ electroencephalography ("EEG") to measure neuro-signal voltage fluctuations resulting from ionic current flows within the neurons of the brain.  EEG may refer to recording of the brain's spontaneous electrical activity over a short period of time”) or an eye tracking device (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 9. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 1, 
wherein the stimulus generation portion is further configured to send a synchronization signal to the biometrics reading portion (see ¶ 141, “the user's emotions, thoughts and facial movements may be determined based upon sensed brain signals (e.g., electronic neural data 200f, 400f). For example, a plurality of predetermined brain wave patterns may be associated with corresponding emotions, thoughts, facial movements and/or motor functions.” Brain signals and brain wave are being synchronized).

Regarding claim 10. 
Horseman and Schuckers teaches the data annotation apparatus of Claim 1, 
Horseman further teaches wherein the first data is from at least one of a training set (see figure 13 element 1310, the training module contains a training set), a validation set, or a testing set, of the first machine learning dataset (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 11. 
Horseman and Schuckers teaches a machine learning assembly, comprising a data annotation apparatus according to Claim 1 (see Horseman ¶ 157, “machine learning is used to determine a set of desirable biometric responses to one or more of the training modules and/or virtual reality simulations of training modules.”).

Regarding claim 12. 

Schuckers further teaches further comprising a machine learning apparatus, wherein the machine learning apparatus is configured to develop a machine learning algorithm based on the second machine learning dataset (see ¶ 99 and figure 9 element 970 “determine liveness”, element 970 integrates the finger print image 910, histogram 950 and statistic features 960 to determine liveness. Per ¶ 99, “The statistical features are used to determine the liveness of the image in block 970 using pattern classification tools including, but not limited to, neural networks, nearest neighbor classifiers, classification trees, and support vector machines”, corresponds that element 970 to determine liveness is a machine learning dataset using classification tools such as neural networks, nearest neighbor classifiers, classification trees, and support vector machines).
Both Horseman and Schuckers pertain to the problem of biometric identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Horseman and Schuckers to receive first machine dataset, stimulus and biometrics as taught by Horseman to obtain a second machine learning dataset as taught by Schuckers. It would be obvious to use neural networks, nearest neighbor classifiers, classification trees, and support vector machines to obtain machine learning dataset as the updated avatar dataset. The motivation for doing so would be to improve biometric classification and data labeling (See Schuckers e.g. ¶¶ 95-96).

Regarding claim 13. 
Horseman and Schuckers teaches the machine learning assembly according to Claim 12, 
Schuckers further teaches wherein the machine learning algorithm is selected from a group consisting of (NOTE: examiner interpreted this to only need one of the group) a linear regression model, a logistic regression model, and an artificial neural network-based model (see ¶ 99, “The statistical features are used to determine the liveness of the image in block 970 using pattern classification tools including, but not limited to, neural networks, nearest neighbor classifiers, classification trees, and support vector machines”, where neural network corresponds to artificial neural network-based model).
Both Horseman and Schuckers pertain to the problem of biometric identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Horseman and Schuckers to receive first machine dataset, stimulus and biometrics as taught by Horseman to obtain a second machine learning dataset as taught by Schuckers. It would be obvious to use neural networks, nearest neighbor classifiers, classification trees, and support vector machines to obtain machine learning dataset as the updated avatar dataset. The motivation for doing so would be to improve biometric classification and data labeling (See Schuckers e.g. ¶¶ 95-96).
Regarding claim 14. 
a method for machine learning, comprising: 
generating a second … dataset based on a first machine learning dataset, wherein the second … dataset (see ¶ 153, “At block 1720 an avatar (such as the avatar 1502, and/or a simulation avatar) may be updated based upon one or more of the determined gender, age, stress level, emotion, interest, engagement and excitement determined at blocks 1706 to 1718 or indeed based upon any of the biometric data 1330, 1340.  Updating the avatar at block 1720 may include determining and applying one or more graphical update operations to be applied to the avatar based upon the biometric data 1330, 1340.”), comprises biometrics data based on at least one response of an agent to at least one stimulus generated based on a first machine learning dataset (see ¶ 155, “the virtual simulation itself may be updated in response to processing of the biometrics obtained from the user 126.  For example, one or more training virtual simulations may include one or more possible "paths".  Paths may be selected in dependence upon a user's biometric response to events that are presented to the user in the virtual simulation”, the biometric data and the path are machine learning dataset per paragraph 157, “machine learning is used to determine a set of desirable biometric responses to one or more of the training modules and/or virtual reality simulations of training modules.  For example, one or more individuals may be selected to provide benchmarks.  For example, individuals considered to be effective managers may be selected to provide benchmarks for a management training module.”, where the biometric data responses used to choose a path (stimulus) is the first machine learning dataset); 
machine learning dataset and developing a machine learning algorithm based on the second machine learning dataset. 
Schuckers teaches integrated data to obtain a machine learning dataset and developing a machine learning algorithm based on the second machine learning dataset (see ¶ 99 and figure 9 element 970 “determine liveness”, element 970 integrates the finger print image 910, histogram 950 and statistic features 960 to determine liveness. Per ¶ 99, “The statistical features are used to determine the liveness of the image in block 970 using pattern classification tools including, but not limited to, neural networks, nearest neighbor classifiers, classification trees, and support vector machines”, corresponds that element 970 to determine liveness is a machine learning dataset using classification tools such as neural networks, nearest neighbor classifiers, classification trees, and support vector machines).
Both Horseman and Schuckers pertain to the problem of biometric identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Horseman and Schuckers to receive first machine dataset, stimulus and biometrics as taught by Horseman to obtain a second machine learning dataset as taught by Schuckers. It would be obvious to use neural networks, nearest neighbor classifiers, classification trees, and support vector machines to obtain machine learning dataset as the updated avatar dataset. The motivation for doing so would be to improve biometric classification and data labeling (See Schuckers e.g. ¶¶ 95-96).

Horseman and Schuckers teaches the method of Claim 14, 
Horseman further teaches wherein the generating a second … dataset based on a first machine learning dataset comprises: 
generating, and presenting to the agent (see figure 13, “human computer interface 1320”), the at least one stimulus based on a first data from the first machine learning dataset (see ¶ 135, “Each module utilizes a human computer interface 1320 in order to access biometric data 1330 provided by measurements taken by one or more of the plurality of sensors 120, 128.”, also see ¶ 55, “the training stations 102, 103 may include sensors 120, 128 for monitoring and collecting user data for use during and after a training session.”, therefore sensors 120 and 128 can refer to the training module 1310 which corresponds to machine learning dataset, also see ¶ 157, “machine learning is used to determine a set of desirable biometric responses to one or more of the training modules and/or virtual reality simulations of training modules.”); 
detecting the at least one response of the agent exposed to the at least one stimulus and generating the biometrics data based on the at least one response (see ¶ 135, “the biometric data 1330 provided by the sensors may be used to determine one or more further biometric states 1340.  For example, one or more of the 1330 may be used to calculate a level of engagement 1341, an level of alertness 1342, a level of excitement 1343, a level of interest 1344, a gender indication 1345, an age indication 1346, an emotional state indication 1347 and a stress level 1348.”); 
and integrating the biometrics data, data of the at least one stimulus, and data of the first machine learning dataset to thereby obtain a second … dataset (see ¶ 153, “At block 1720 an avatar (such as the avatar 1502, and/or a simulation avatar) may be updated based upon one or more of the determined gender, age, stress level, emotion, interest, engagement and excitement determined at blocks 1706 to 1718 or indeed based upon any of the biometric data 1330, 1340.  Updating the avatar at block 1720 may include determining and applying one or more graphical update operations to be applied to the avatar based upon the biometric data 1330, 1340.”).
Horseman do not explicitly teach integrated data to obtain a machine learning dataset. Schuckers teaches integrated data to obtain a machine learning dataset (see ¶ 99 and figure 9 element 970 “determine liveness”, element 970 integrates the finger print image 910, histogram 950 and statistic features 960 to determine liveness. Per ¶ 99, “The statistical features are used to determine the liveness of the image in block 970 using pattern classification tools including, but not limited to, neural networks, nearest neighbor classifiers, classification trees, and support vector machines”, corresponds that element 970 to determine liveness is a machine learning dataset using classification tools such as neural networks, nearest neighbor classifiers, classification trees, and support vector machines).
Both Horseman and Schuckers pertain to the problem of biometric identification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Horseman and Schuckers to receive first machine dataset, stimulus and biometrics as taught by Horseman to obtain a second machine learning dataset as taught by Schuckers. It would be obvious to use neural networks, nearest neighbor classifiers, classification trees, and support vector machines to obtain machine learning dataset as the updated avatar dataset. The 
Regarding claim 16. 
Horseman and Schuckers teaches the method of Claim 15, 
Horseman further teaches wherein the generating, and presenting to the agent, the at least one stimulus based on a first data from the first machine learning dataset comprises: preparing stimulus data based on the first data from the first machine learning dataset, wherein the stimulus data has a format suitable for presenting (see ¶ 155, “the virtual simulation itself may be updated in response to processing of the biometrics obtained from the user 126.  For example, one or more training virtual simulations may include one or more possible "paths".  Paths may be selected in dependence upon a user's biometric response to events that are presented to the user in the virtual simulation”); and presenting the stimulus data as the at least one stimulus (see ¶ 155, “the virtual simulation itself may be updated in response to processing of the biometrics obtained from the user 126.  For example, one or more training virtual simulations may include one or more possible "paths".  Paths may be selected in dependence upon a user's biometric response to events that are presented to the user in the virtual simulation”).

Regarding claim 17. 
Horseman and Schuckers teaches the method of Claim 15, 
Horseman further teaches wherein the detecting the at least one response of the agent exposed to the at least one stimulus and generating the biometrics data based on the at least one response comprises: measuring the at least one response of the agent exposed to the at least one stimulus (see ¶ 127, “the mobile computer 122 may collect the measurements from each of the sensors 120 of the training station 102); and extracting the biometrics data based on the at least one response (see ¶ 127, “the mobile computer 122 may collect the measurements from each of the sensors 120 of the training station 102 and transmit corresponding biometric data 200 to the server 104 for use in monitoring the biometric state of the user 126.”, where the server 104 corresponds to the biometric sub-portion. Also see ¶ 136, “biometric data 1340 may be used to provide the user 126 and/or a training provider, employer, etc., with a real-time view (e.g. in a dashboard 1350 displayed on a display of a user computer 122, 130) indicating one or more of the biometric states of the user 126 as the user 126 interacts with one of the virtual reality training simulation.”, therefore biometric data 1340 is connected to user computer 122).

Regarding claim 18. 
Horseman and Schuckers teaches the method of Claim 14, 
Horseman further teaches wherein the at least one stimulus comprises one, or a combination, of a visual stimulus, an auditory stimulus (see figure 9, element 814 audio headset, also see ¶ 98, “an audio headset 814 (e.g., a BLUETOOTH. headset including a speaker and/or a microphone), or the like, so that the user 126 is able to receive and interact with a virtual reality simulation.”), a haptic stimulus, an olfactory stimulus, and a gustatory stimulus (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 19. 
Horseman and Schuckers teaches the method of Claim 18, 
Horseman further teaches wherein the at least one stimulus comprises at least one of a visual stimulus, an auditory stimulus (see figure 9, element 814 audio headset, also see ¶ 98, “an audio headset 814 (e.g., a BLUETOOTH.  headset including a speaker and/or a microphone), or the like, so that the user 126 is able to receive and interact with a virtual reality simulation.”), or a haptic stimulus (NOTE: examiner interpreted this to only need one of the group).

Regarding claim 20. 
Horseman and Schuckers teaches the method of Claim 14, 
Horseman further teaches wherein the biometrics data comprises at least one of electroencephalography (EEG) data (see ¶ 74, “the neural sensors 212 may employ electroencephalography ("EEG") to measure neuro-signal voltage fluctuations resulting from ionic current flows within the neurons of the brain.  EEG may refer to recording of the brain's spontaneous electrical activity over a short period of time”), magnetoencephalography (MEG) data, functional magnetic resonance imaging (fMRI) data, single-photon emission computed tomography (SPECT) data, ligand-based positron emission tomography (PET) data, near infrared spectroscopy (NIRS) data, diffusion-tensor imaging (DTI) data, magnetic resonance spectroscopy (MRS) data, regional cerebral blood flow (rCBF) data, transcranial magnetic stimulation (TMS) data, eye tracking data, skin sweet level data, temperature data, electrocardiogram (ECG) data, motion data, respiration rate data, facial coding data, pupil dilation data, or blood pressure data (NOTE: examiner interpreted this to only need one of the group).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/I.K./Examiner, Art Unit 2125                                                                                                                                                                                             

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125